                   VAC, LP
Projected 13 Week Budget 2019/2020
                                                Week 1                 Week 2           Week 3         Week 4           Week 5              Week 6           Week 7           Week 8         Week 9              Week 10              Week 11                              Week 12                            Week 13               Thirteen Wk
                                              Week of 12/30           Week of 1/6     Week of 1/13   Week of 1/20     Week of 1/27         Week of 2/3     Week of 2/10     Week of 2/17   Week of 2/24         Week of 3/2          Week of 3/9                          Week of 3/16                       Week of 3/23              Totals
Receipts
            Patient Insurance receipts    $          475,000      $        515,000    $    515,000   $    515,000     $    515,000     $        515,000    $    515,000     $    515,000   $    515,000     $         515,000    $        515,000                      $                       515,000   $          515,000     $        6,655,000
            non-Patient Insurance         $              -        $            -      $        -     $        -       $        -       $            -      $        -       $        -     $        -       $             -      $            -                        $                           -     $              -       $              -
            Refunds
            Net Receipts                  $          475,000      $        515,000    $    515,000   $    515,000     $    515,000     $        515,000    $    515,000     $    515,000   $    515,000     $         515,000    $        515,000                      $                       515,000   $          515,000     $        6,655,000

Total Gross Receipts                      $          475,000      $        515,000    $    515,000   $    515,000     $    515,000     $        515,000    $    515,000     $    515,000   $    515,000     $         515,000    $        515,000                      $                       515,000   $          515,000     $        6,655,000


Expenses:
            Professional Supplies         $          133,000      $        144,200    $    144,200   $    144,200     $    144,200     $        144,200    $    144,200     $    144,200   $    144,200     $         144,200    $        144,200                      $                       144,200   $          144,200     $        1,863,400
            Physician W-2 Payroll         $              -        $            -      $        -     $    275,000     $        -       $            -      $        -       $        -     $    275,000     $             -      $            -                        $                           -     $          275,000     $          825,000
            Physician W-2 Bonus           $              -        $            -      $        -     $     45,000     $        -       $        200,000    $        -       $        -     $        -       $             -      $            -                        $                           -     $              -       $          245,000




                                                                                                                                                                                                                                                                        Case 19-17117-amc
            Physician/NP 1099 Payroll     $              -        $        120,000    $        -     $     15,000     $        -       $        120,000    $        -       $     15,000   $        -       $         120,000    $            -                        $                        15,000   $              -       $          405,000
            Staff Bi-weekly Payroll       $              -        $        205,000    $        -     $    205,000     $        -       $        205,000    $        -       $    205,000   $        -       $         205,000    $            -                        $                       205,000   $              -       $        1,230,000
            HQ Payroll                    $              -        $            -      $        -     $     78,000     $        -       $            -      $        -       $        -     $     78,000     $             -      $            -                        $                           -     $           78,000     $          234,000
            401K Funding                  $           12,000      $            -      $      8,000   $        -       $     12,000     $            -      $      8,000     $        -     $      8,000     $             -      $          8,000                      $                           -     $           12,000     $           68,000
            IA Self Pay                   $           31,917      $         24,000    $     24,000   $     24,000     $     24,000     $         24,000    $     24,000     $     24,000   $     24,000     $          24,000    $         24,000                      $                        24,000   $           24,000     $          319,917
            Attorney Fees                 $              -        $         37,500    $     37,500   $     37,500     $     37,500     $         37,500    $     37,500     $     37,500   $     37,500     $          37,500    $         37,500                      $                        37,500   $           37,500     $          450,000
            Insurance                     $          279,826      $          4,388    $        -     $        -       $        -       $         28,008    $      4,388     $        -     $        -       $         523,627    $          4,388                      $                           -     $              -       $          844,625
            Professional Fees             $              -        $            -      $     83,400   $        -       $        -       $            -      $        -       $        -     $        -       $             -      $            -                        $                           -     $          100,000     $          183,400
            Rent and Equip Leases         $              -        $        246,000    $     92,000   $        -       $    123,000     $            -      $     92,000     $        -     $        -       $         123,000    $         92,000                      $                           -     $              -       $          768,000
            Administrative                $           25,000      $         25,000    $     25,000   $     25,000     $     25,000     $         25,000    $     25,000     $     25,000   $     25,000     $          25,000    $         25,000                      $                        25,000   $           25,000     $          325,000
            DOJ                           $              -        $        215,250    $        -     $        -       $        -       $            -      $        -       $        -     $        -       $             -      $            -                        $                           -     $              -       $          215,250
            LLC Minority Partner Distr.   $              -        $            -      $        -     $        -       $    400,000     $            -      $        -       $        -     $    100,000     $             -      $            -                        $                           -     $              -       $          500,000
                                                                                                                                                                                                                                                                                                                                $              -
            Total Expenses                $          481,743      $      1,021,338    $    414,100   $    848,700     $    765,700     $        783,708    $    335,088     $    450,700   $    691,700     $       1,202,327    $        335,088                      $                       450,700   $          695,700     $        8,476,592


NET CASH FROM OPERATIONS                  $            (6,743)    $       (506,338)   $    100,900   $    (333,700)   $    (250,700)   $       (268,708)   $    179,912     $     64,300   $    (176,700)   $        (687,327)   $        179,912                      $                        64,300   $         (180,700)    $       (1,821,592)

DEBTOR IN POSESSION FUNDING                                   -            100,000               -        250,000          250,000              260,000         (150,000)              -        100,000               700,000                       -                                                -                      -   $        1,510,000




                                                                                                                                                                                                                                                                        Doc 148
AVAILABLE CASH BEGINNING                             416,161               409,418           3,080        103,980           20,280               19,580          10,872           40,784        105,084                28,384              41,057                                              220,969              285,269     $          416,161

AVAILABLE CASH END                                   409,418                 3,080         103,980         20,280           19,580               10,872          40,784          105,084         28,384                41,057             220,969                                              285,269              104,569                104,569




                                                                                                                                                                                                                                                   Document
                                                                                                                                                                                                                                                    Filed 01/08/20 Entered 01/08/20 09:28:01
                                                                                                                                                                                                                                                                 Page 1 of 1
                                                                                                                                                                                                                                                                        Desc M                                                             1/2/2020TWCF Rev1.xlsx
